
	

115 SRES 256 ATS: Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 256
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2017
			Mr. Schumer (for Mr. Menendez (for himself, Mr. Cornyn, Mr. Blumenthal, Ms. Cortez Masto, Mr. Durbin, Mr. Franken, Mr. Reed, Mr. Kaine, Mr. Bennet, Mrs. Feinstein, Mr. Heller, Mr. Nelson, Mrs. Shaheen, Mr. Heinrich, Mr. Warner, Mr. Udall, and Mr. Rubio)) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the
			 United States and the immense contributions of Latinos to the United
			 States.
	
 Whereas from September 15, 2017, through October 15, 2017, the United States celebrates Hispanic Heritage Month;
 Whereas the Bureau of the Census estimates the Hispanic population living in the continental United States at over 57,000,000, plus an additional 3,500,000 living in the Commonwealth of Puerto Rico, making Hispanic Americans almost 18 percent of the total population of the United States and the largest racial or ethnic minority group in the United States;
 Whereas, in 2016, there were close to 1,000,000 or more Latino residents in the Commonwealth of Puerto Rico and in each of the States of Arizona, California, Colorado, Florida, Georgia, Illinois, Nevada, New Jersey, New Mexico, New York, North Carolina, Pennsylvania, Texas, and Washington;
 Whereas, between July 1, 2015, and July 1, 2016, Latinos grew the United States population by approximately 1,131,766 individuals, accounting for 1/2 of the total population growth during that period;
 Whereas, by 2060, the Latino population in the United States is projected to grow to 119,000,000, and the Latino population will comprise more than 28.6 percent of the total United States population;
 Whereas the Latino population in the United States is currently the third largest worldwide, exceeding the size of the population in every Latin American and Caribbean country except Mexico and Brazil;
 Whereas, in 2016, there were more than 18,345,742 Latino children under the age of 18 in the United States, which represents approximately 1/3 of the total Latino population in the United States;
 Whereas more than 1 in 4 public school students in the United States are Latino, and the ratio of Latino students is expected to rise to nearly 30 percent by 2027;
 Whereas 19 percent of all college students between the ages of 18 and 24 are Latino, making Latinos the largest racial or ethnic minority group on college campuses in the United States, including 2-year community colleges and 4-year colleges and universities;
 Whereas a record 12,700,000 Latinos voted in the 2016 Presidential election, representing a record 9.2 percent of the electorate in the United States;
 Whereas the number of eligible Latino voters is expected to rise to 40,000,000 by 2030, accounting for 40 percent of the growth in the eligible electorate in the United States by 2032;
 Whereas each year approximately 800,000 Latino citizens turn 18 years old and become eligible to vote, a number that could grow to 1,000,000 by 2030, adding a potential 18 million new Latino voters by 2032;
 Whereas, in 2016, the annual purchasing power of Hispanic Americans was an estimated $1,400,000,000,000, which is an amount greater than the economy of all except 17 countries in the world;
 Whereas there are more than 4,700,000 Hispanic-owned firms in the United States, supporting millions of employees nationwide and contributing more than $600,000,000,000 in revenue to the economy of the United States;
 Whereas Hispanic-owned businesses represent the fastest-growing segment of small businesses in the United States, with Latino-owned businesses growing at more than 15 times the national rate;
 Whereas, as of August 2017, more than 27,000,000 Latino workers represented 17 percent of the total civilian labor force of the United States, and the rate of Latino labor force participation is expected to grow to 28 percent by 2024, accounting for approximately 48 percent of the total labor force increase in the United States by that year;
 Whereas, with 65.8 percent labor force participation, Latinos have the highest labor force participation rate of any racial or ethnic group, as compared to 62.9 percent labor force participation overall;
 Whereas, as of 2016, there were 312,228 Latino elementary and middle school teachers, 92,344 Latino chief executives of businesses, 63,448 Latino lawyers, 62,599 Latino physicians and surgeons, and 11,109 Latino psychologists, who contribute to the United States through their professions;
 Whereas Hispanic Americans serve in all branches of the Armed Forces and have fought bravely in every war in the history of the United States;
 Whereas, as of July 31, 2016, more than 164,000 Hispanic active duty service members served with distinction in the Armed Forces;
 Whereas, as of August 31, 2016, more than 284,000 Latinos have served in post-September 11, 2001, overseas contingency operations, including more than 8,500 Latinos serving as of September 2017 in operations in Iraq and Afghanistan;
 Whereas, as of September 2015, at least 675 United States military fatalities in Iraq and Afghanistan were Hispanic;
 Whereas an estimated 200,000 Hispanics were mobilized for World War I, and approximately 500,000 Hispanics served in World War II;
 Whereas more than 80,000 Hispanics served in the Vietnam War, representing 5.5 percent of individuals who made the ultimate sacrifice for the United States in the conflict, even though Hispanics comprised only 4.5 percent of the population of the United States during the Vietnam War;
 Whereas approximately 148,000 Hispanic soldiers served in the Korean War, including the 65th Infantry Regiment of the Commonwealth of Puerto Rico, known as the Borinqueneers, the only active duty, segregated Latino military unit in United States history;
 Whereas, as of 2015, there were more than 1,200,200 living Hispanic veterans of the Armed Forces, including 136,000 Latinas;
 Whereas 61 Hispanic Americans have received the Congressional Medal of Honor, the highest award for valor in action against an enemy force bestowed on an individual serving in the Armed Forces;
 Whereas Hispanic Americans are dedicated public servants, holding posts at the highest levels of the Government of the United States, including 1 seat on the Supreme Court of the United States, 4 seats in the Senate, 34 seats in the House of Representatives, and 1 seat in the Cabinet; and
 Whereas Hispanic Americans harbor a deep commitment to family and community, an enduring work ethic, and a perseverance to succeed and contribute to society: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the celebration of Hispanic Heritage Month from September 15, 2017, through October 15, 2017;
 (2)esteems the integral role of Latinos and the manifold heritage of Latinos in the economy, culture, and identity of the United States; and
 (3)urges the people of the United States to observe Hispanic Heritage Month with appropriate programs and activities that celebrate the contributions of Latinos to the United States.
			
